s Case 2:02-cr-00172-RBS-JEB Document 222 Filed 12/10/20 Page 1 of 8 PagelD# 555

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division
UNITED STATES OF AMERICA,
Vv. CRIMINAL NO. 2:02cr172-7
TRENT DOUGLAS REID,
Defendant.
MEMORANDUM ORDER

This matter comes before the court on the Defendant’s Motion
for Reconsideration, ECF. No. 213, of the court’s Order denying
his Motion for Compassionate Release, filed pro se on August 31,
2020, ECF No. 204.

I. Procedural History

On March 5, 2003, the Defendant pled guilty to Count One of
the nineteen-count Second Superseding Indictment. ECF No. 18.
Count One charged him with Conspiracy to Distribute and Possesses
with Intent to Distribute in Excess of 1,000 Grams of Heroin, in
violation of 21 U.S.C. § 846. On June 5, 2003, the court sentenced
the Defendant to imprisonment for life and five (5) years of
supervised release. ECF No. 24. On September 20, 2007, the court
reduced the Defendant’s sentence to three hundred sixty (360)
months. ECF No. 51.

On August 31, 2020, the Defendant filed a Motion for
Compassionate Release under 18 U.S.C. § 3582(c) (1) (A) (i). ECF

No. 204. The Defendant requested that his sentence be reduced
Case 2:02-cr-00172-RBS-JEB Document 222 Filed 12/10/20 Page 2 of 8 PagelD# 556

because of the spread of the novel Coronavirus (“COVID-19"). On
September 10, 2020, the court issued an Order denying the Motion
for Compassionate Release for failure to exhaust administrative
remedies. ECF No. 208. On October 13, 2020, the Defendant filed a
Motion for Reconsideration with additional documentation to show
that he exhausted his administrative remedies. ECF No. 213.

II. Motion for Reconsideration

Pursuant to 18 U.S.C. § 3582(c) (1) (A) (i), the court may modify
a term of imprisonment, if it finds that “extraordinary and
compelling reasons warrant such a reduction.” Id. Before the court
may consider such a motion, however, the defendant must have “fully
exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on the defendant’s behalf,” or
there must have been a “lapse of 30 days from the receipt of such
a request by the warden of the defendant’s facility.” Id.
§ 3582 (c) (1) (A).

The Defendant attaches to his Motion for Reconsideration
documentation that appears to show that he requested compassionate
release from the warden of his facility, and he asserts that the
warden did not act on that request within thirty (30) days. See
ECF No. 204 at 1; ECF No. 213-3, Ex. C. The United States does not
dispute the Defendant’s assertion that he exhausted his
administrative remedies. Thus, it appears that more than thirty

(30) days have lapsed since the warden received the Defendant’s
Case 2:02-cr-00172-RBS-JEB Document 222 Filed 12/10/20 Page 3 of 8 PagelD# 557

request for compassionate release. Accordingly, the court finds
that the Defendant has satisfied the administrative exhaustion
requirement of 18 U.S.C. § 3582(c)(1) (A). Therefore, the court
will reconsider the Defendant’s Motion for Compassionate Release.
III. Motion for Compassionate Release

Next, the court must consider whether the Defendant has shown
“extraordinary and compelling reasons” that justify a reduction in
his sentence. Any reduction under § 3582(c) (1) (A) must be
“consistent with applicable policy statements issued by the
Sentencing Commission.” Id. § 3582(c) (1) (A); see United States v.
McCoy, Nos. 20-6821, 20-6869, 20-6875, 20-6877, 2020 WL 7050097,
at *2 (4th Cir. Dec. 2, 2020). In McCoy, the Fourth Circuit held
that “there currently exists no ‘applicable policy statement’”
because the Commission has not issued a policy statement since the
passage of the First Step Act. 2020 WL 7050097, at *7. Therefore,
until the Sentencing Commission issues an updated policy
statement, “district courts are ‘empowered to consider any
extraordinary and compelling reason for release that a defendant
might raise.’” Id. at *9 (alteration omitted) (quoting United

States v. Brooker, 976 F.3d 228, 230 (2d Cir. 2020)).

 

Although the policy statement in U.S.S.G. § 1B1.13 is no
longer binding on this court after the Fourth Circuit’s decision
in McCoy, the court finds certain of its provisions useful in

addressing the instant Motion. For example, the court will still
Case 2:02-cr-00172-RBS-JEB Document 222 Filed 12/10/20 Page 4 of 8 PagelD# 558

consider “the factors set forth in 18 U.S.C. § 3553(a), to the
extent that they are applicable,” U.S.S.G. § 1B1.13, and whether
“[t]he defendant is . . . a danger to the safety of any other
person or to the community,” id. § 1B1.13(2), because these
considerations remain highly relevant to whether a reduction in

sentence is warranted in this case. See United States v. Dean,

 

Case No. 15-CR-0339(1), 2020 WL 7055349, at *1-2 (D. Minn. Dec. 2,
2020) (citing McCoy and stating that “the court will treat § 1B1.13
as providing useful guidance about how the Court should exercise
its discretion under § 3582(c) (1) (A), but the Court will not treat
its provisions as binding”).

The court concludes that the Defendant is not entitled to a
sentence reduction for several reasons. First, the Defendant has
not demonstrated “extraordinary and compelling” reasons that
warrant a reduction. The Defendant, who is 54 years old, has
submitted medical records showing he suffers from hypertension,
and argues that this underlying condition puts him at a heightened
risk of severe illness or death should he contract COVID-19. See
ECF No. 204 at 1-4; id., Ex. A. The United states argues that the
Bureau of Prisons (“BOP”) is adequately treating and monitoring
the Defendant’s “low-level hypertension,” and has prescribed
medication that the Defendant refuses to take. ECF 218 at 3; see

ECF No. 213, Ex. A at 4. The Defendant asserts that he does not
Case 2:02-cr-00172-RBS-JEB Document 222 Filed 12/10/20 Page 5 of 8 PagelD# 559

take the medication due to "{s]evere and unbearable side effects.”
ECF 221 at 1.

“In the context of the COVID-19 outbreak, courts have found
extraordinary and compelling reasons for compassionate release
when an inmate shows both a particularized susceptibility to the
disease and a particularized risk of contracting the disease at

his prison facility.” United States v. Feiling, No. 3:19CR112,

 

2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (Novak, J.)
(emphasis added); see id. (collecting cases). The defendant fails
to establish that he is particularly susceptible to COVID-19 in
relation to other inmates because the BOP appears to be adequately
treating the Defendant for his health issues. See ECF No. 213, Ex.
A at 4. The BOP diagnosed the Defendant’s hypertension and
prescribed him medication to treat the condition. See id. The BOP
prescribed him a different medication after he complained of
adverse effects from the first medication. See id. The Defendant
chooses not to take medication for his hypertension, and therefore
has not established any specific shortcomings by his facility in
handling his medical conditions. See United States v. Ayon-Nunez,
No. 1:16cr130, 2020 WL 704785, at *2-3 (E.D. Cal. Feb. 12, 2020)
(“Chronic conditions that can be managed in prison are not a
sufficient basis for compassionate release.”). Furthermore, the
Defendant has not established a particularized risk of contracting

COVID-19. See Feiling, 2020 WL 1821457, at *7. He is currently
Case 2:02-cr-00172-RBS-JEB Document 222 Filed 12/10/20 Page 6 of 8 PagelD# 560

incarcerated at FCI Bennettsville, a facility that appears to have
no active COVID-19 cases among inmates as of December 10, 2020.!
Accordingly, the Defendant cannot show “extraordinary and
compelling” reasons on this ground.

Second, the Defendant’s release would present a danger to the
community, and the factors that the court must consider in
18 U.S.C. § 3553(a) weigh against the Defendant’s release. The
Defendant contends that he has already served “a substantial
portion” of his sentence, and that his completion of numerous
programs and classes demonstrates “significant efforts at
rehabilitation.” See ECF No. 213 at 5; id., Ex. B.

However, the Defendant’s offense conduct was extremely
serious, as the Defendant himself acknowledges. See ECF No. 213
at 5. The Defendant served as a “manager” in avast
drug-trafficking conspiracy led by his brother, Terrance Reid,
that lasted from 1998 to 2002. ECF No. 215, PSR {7 34-116. The
Defendant continued his wrongful conduct even after his arrest by
directing a co-conspirator to collect drug proceeds. Id. § 119.
The court attributed 11.69 kilograms of heroin to the Defendant at
sentencing, and he received a three-level enhancement for his role
in the offense, and a two-level enhancement for possessing a

firearm during the offense. Id. { 119, Worksheet A. He also

 

1 See www.bop.gov/coronavirus/ (last visited Dec. 10, 2020).
- Case 2:02-cr-00172-RBS-JEB Document 222 Filed 12/10/20 Page 7 of 8 PagelD# 561

received a two-level enhancement for obstruction of justice
because of his attempts to have his brother, Darren Reid, create
fictitious employment documents after his arrest. Id. 7 121. Even
though he pled guilty to the offense, the Defendant did not receive
any reductions for acceptance of responsibility because of
numerous misrepresentations and lies he made to the probation
officer about the offense conduct. Id. @ 122.

Moreover, with a Criminal History Category of VI, the
Defendant’s “lengthy and serious criminal record” weighs against

his release. Id. 4 140; See Coleman v. United States, No. 4:17-

 

CR-69, 2020 WL 3039123, at *4 (E.D. Va. June 4, 2020) (Jackson,
J.) (“(T]he Court is advised against grants of compassionate
release when the petitioner is a danger to the safety of any person
or to the community.”). Reducing the Defendant’s sentence would
not reflect the seriousness of the offense, promote respect for
the law, or provide adequate deterrence. See 18 U.S.C § 3553(a).
Finally, the Defendant’s proposed release plan “fails to
establish how his release . . . presents a viable alternative
sentence.” Feiling, 2020 WL 1821457, at *8. If released, the
Defendant would reside in Virginia with his brother, Darren Reid.
ECF No. 221 at 3. However, Darren Reid was arrested and
incarcerated as a co-conspirator in the underlying offense
conduct, and continued the drug-trafficking conspiracy after the

arrest of the Defendant and Terrance Reid. ECF No. 218 at 3-4; see
Case 2:02-cr-00172-RBS-JEB Document 222 Filed 12/10/20 Page 8 of 8 PagelD# 562

PSR (9 24, 116. Moreover, the Defendant claims to have an offer of
employment at CR Plus Contractors LLC, and states that he’s
interested in attending classes to obtain a Commercial Driver’s
License. See ECF No. 213 at 5-6. Compared to his continued
incarceration at a facility that currently has no active COVID-19
cases among inmates, the Defendant’s plan “presents its own risks
to [his] health, the health of his family and public safety.”
Feiling, 2020 WL 1821457, at *8. In sum, the Defendant fails to

establish a how his release presents a viable alternative sentence.

IV. Conclusion

For the foregoing reasons, the Defendant’s Motion for
Reconsideration, ECF No. 213, is GRANTED. Upon reconsideration, as
set forth herein, and having considered the factors in 18 U.S.C.
§ 3553(a), the court concludes that the Defendant is not entitled
to a sentence reduction under 18 U.S.C. § 3582(c) (1) (A).
Accordingly, the Defendant’s Motion for Compassionate Release, ECF
No. 204, is DENIED. The Clerk is DIRECTED to forward a copy of
this Memorandum Order to the Defendant, the United States Attorney

at Norfolk, and the BOP.

ee /s/ PR
Rebecca Beach Smith _

Senior United States District Judge

IT IS SO ORDERED.

 

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

December |D , 2020
